Citation Nr: 1045928	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a low back disability, to 
include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which held that new and material evidence had been 
received to reopen the Veteran's claim, and denied it on the 
merits.  

The Board notes that irrespective of this RO determination 
reopening the appellant's claim, it will adjudicate the initial 
issue of new and material evidence in the first instance, because 
this initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. 
App. 1 (1995).  

The Veteran testified before the undersigned Veterans Law Judge 
in September 2010.  A transcript of that hearing is in the 
record.  


FINDINGS OF FACT

1.  A December 1968 rating decision denied service connection for 
malformation of the lumbosacral spine. 

2.  Evidence added to the record since the December 1968 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for a 
low back disability, to include as secondary to Agent Orange 
exposure, and does not raise a reasonable possibility of 
substantiating that claim.



CONCLUSIONS OF LAW

1.  The December 1968 rating decision that denied service 
connection for malformation of the lumbosacral spine is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the December 1968 rating decision 
that denied service connection for malformation of the 
lumbosacral spine is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, it will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

In correspondence dated in March 2008 and April 2008, VA informed 
the appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The letters also notified him that a disability rating 
and effective date would be assigned, in the event of award of 
the benefit sought, as required by the Court in Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the appellant in April 2008 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the claim was previously denied.  Consequently, the Board finds 
that adequate Kent notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to Assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA and private treatment 
records.  A March 2010 VA memorandum in the claims file relates 
that the Social Security Administration (SSA) informed VA that 
there were no records for the Veteran, and that when informed of 
this, the Veteran told VA that he did not have any SSA records to 
submit.  The Veteran submitted private treatment records and was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  

In addition, VA conducted a VA examination in May 2010, even 
though VA had not received new and material evidence to reopen 
the prior final denial.  38 U.S.C.A. § 5103A(f).  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is more than adequate, as it is predicated 
on a reading of the Veteran's claims file and medical records.  
It provides rationales for the opinions offered.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

Legal Analysis 

With respect to the appellant's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran's October 2008 notice of disagreement contended that 
his low back disability was due to exposure to Agent Orange.  A 
March 2009 statement of the case, and supplemental statements of 
the case dated in April 2009, March 2010 and June 2010, addressed 
the issue as service connection for a malformation, lumbosacral 
spine, to include as due to Agent Orange exposure.  However, 
during the hearing the Veteran contended only that his current 
low back disability was due to an injury at Fort Riley incurred 
while lifting a mortar base, and to injuries incurred in Vietnam 
while on a mission and while digging foxholes.  His 
representative pointed out during the hearing that the Veteran 
was a combat Veteran.  

The Board observes that reliance upon a new etiological theory 
(that his low back disability was due to Agent Orange exposure) 
is insufficient to transform a claim that has been previously 
denied into a separate and distinct, or new, claim.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996) (where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in the 
same anatomic system), a new decision on the merits is required.  
In the present case, the Veteran is still required to present new 
and material evidence in support of his claim.  He has failed to 
do so.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency are not diseases or 
injuries within the meaning of the applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.  The only possible 
exception is if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but not 
defect, by superimposed disease or injury.  VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

If a veteran was exposed to an herbicide agent during active 
service, certain disorders shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (as amended 
per 75 Fed. Reg. 53,202 (Aug. 31, 2010)).  

In this case, the Veteran had confirmed service in the country of 
Vietnam during the Vietnam War era and, therefore, is presumed to 
have been exposed to Agent Orange herbicides.  38 C.F.R. § 
3.307(a)(6)(iii) (2010).

The list of diseases that VA has associated with Agent Orange 
exposure does not include any type of low back disability.  38 
C.F.R. § 3.309(e) (as amended per 75 Fed. Reg. 53,202 (Aug. 31, 
2010)).  Therefore, presumptive service connection for the 
Veteran's low back disability, even assuming exposure to Agent 
Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309.  Where the 
evidence does not warrant presumptive service connection the 
Federal Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court of Appeals for Veterans Claims (Court) has held that 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

In this case, the December 1968 rating decision denied service 
connection for malformation of the lumbosacral spine.  The rating 
decision held that the Veteran's disorder was a constitutional or 
developmental abnormality and not a disability under the law.  

Evidence of record at that time included the Veteran's service 
treatment records, which showed that the Veteran was put on 
profile in June 1967 for lumbarization of S1 with spina bifida.  
He was put on profile in September 1967 for congenital anomaly of 
the lumbosacral spine, lumbralization (sic) S.  A post-service 
October 1968 VA examination resulted in a diagnosis of 
malformation, lumbosacral spine.  

Evidence received after the December 1968 rating decision 
includes various private and VA medical records.  The report of a 
September 1969 VA hospital summary notes that while seeking VA 
treatment for a separate disorder, the Veteran had reported 
chronic low back pain secondary to an injury suffered in basic 
training.  The report of a September 1969 VA X-ray provides a 
conclusion of congenital variation of the lumbar spine; and 
blurring of the sacroiliac joints, bilaterally suggesting 
rheumatoid spondylitis, early.  

A March 1999 private X-ray resulted in an impression of 
multilevel lumbar spondylosis.  

Private treatment record show that in March 2000, the Veteran 
complained of pain radiating from the right buttock down the back 
of his leg, with numbness and tingling on the bottom of his foot.  
The Veteran had no previous history of back disease, although the 
physician noted that he did inject the Veteran's sacroiliac joint 
about one year earlier.  The pertinent assessment was lumbar 
disc.

In June 2000, the Veteran complained to the private physician of 
left-sided low back pain.  The pertinent assessment was back 
pain, and the Veteran was given flexion and extension exercises 
and advised to consider getting a firmer mattress.  

A June 2007 private outpatient treatment report provides that the 
Veteran complained of pain in the mid-lumbar area.  He reported 
that he had injured his back about one week earlier.  The report 
notes that there was no history of a back injury.  The assessment 
was lumbar strain.  A June 2007 private X-ray resulted in an 
impression of degenerative change.  A December 2008 private X-ray 
resulted in a pertinent impression of minimal degenerative 
disease of the thoracic spine.  

A November 2008 VA X-ray resulted in a pertinent diagnosis of 
degenerative disc disease, most notable in the lower lumbar 
spine.  

The report of a January 2009 VA X-ray of the thoracic spine 
showed degenerative disc disease present in the mid-lower 
thoracic spine with osteophytic spurring.  Later that month, the 
Veteran complained of periodic leg numbness and back pain, which 
the physician stated was possibly some spinal stenosis 
exacerbated by weight gain, no red flags.  The Veteran was 
counseled as to weight loss.  

In May 2010, the Veteran complained of intermittent muscle cramps 
that showed up sporadically in the back, arm, leg and abdomen 
that usually lasted for about a minute and then resolved.  The 
pertinent assessment was cramps, etiology unclear, will follow-up 
with PC and rheumatology.

The Board finds that the foregoing VA and private treatment 
reports do not reflect that the Veteran's congenital low back 
disability was aggravated by his active service.  Nor do they 
reflect that any of the Veteran's post-service, non-congenital 
low back diagnoses (including degenerative changes, degenerative 
disc disease, lumbar strain and lumbar spondylosis) are related 
to his active service, including any injury or exposure to Agent 
Orange.  Thus, the VA and private medical records raise no 
reasonable possibility of substantiating the claim and are not 
material within the meaning of 38 C.F.R. § 3.156(a).

The report of a May 2010 VA spine examination relates that the 
Veteran reported injuring his back at Fort Riley in 1966 while 
lifting a mortar base.  The report relates that the examiner 
reviewed the Veteran's claims file and CPRS medical records.  It 
sets forth the relevant service medical history and post-service 
medical history, including recent X-ray reports.  The report also 
sets forth current physical findings in detail.  The pertinent 
diagnosis was thoracolumbar spine, partial lumbarization of S1 
and multilevel degenerative disc disease.  The examiner expressed 
the opinion that the partial lumbarization of S1 was a congenital 
or developmental condition that was not caused or permanently 
aggravated beyond its natural progression by military service.  
The examiner explained that congenital or developmental 
conditions are not caused by military service, and this 
disability was not aggravated because there was documentation of 
a normal back examination and no back symptoms at the time of 
discharge, and no documentation of treatment or progression of 
this condition within five years after military service.  

In this regard, the Board parenthetically notes that while VA 
treatment records reflect that the Veteran did have a back X-ray 
within 5 years of separation from service (in September 1969, 
after having reported chronic low back pain), they include no 
evidence of treatment or progression of the Veteran's congenital 
low back disorder.  Thus, the VA medical opinion was based on an 
accurate review of the Veteran's medical records.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).

The VA examiner also expressed the opinion that the Veteran's 
multilevel degenerative disc disease was consistent with the 
Veteran's age-related degenerative changes and therefore was not 
caused by, secondary to or aggravated by the Veteran's military 
service.  

The Board finds that this VA medical opinion is highly probative 
evidence against the Veteran's claim.  It was based on past 
medical history and current physical findings, and includes 
references to the medical record.  This fact is particularly 
important, in the Board's judgment, as the references makes for a 
more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

This VA medical opinion raises no reasonable possibility of 
substantiating the claim and is therefore not material within the 
meaning of 38 C.F.R. § 3.156(a).  Further, evidence that is 
unfavorable to` an appellant's case and which supports a previous 
denial cannot trigger a reopening of the claim.  See Villalobos 
v. Principi, 3 Vet. App. 450, 452 (1992).  

The Board is aware of the Veteran's own continued contentions in 
support of his claim.  However, the Board finds that these 
assertions are fundamentally redundant of his prior contentions 
(i.e., that he incurred or aggravated a low back disability 
during active duty) and do not constitute new and material 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a low back disability.  Thus, it is not new and 
material within the meaning of 38 C.F.R. § 3.156 and the claim is 
not reopened.


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for a low back disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


